‘ Case 2:20-cr-00148-CB Document 3: Filed 07/08/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA ) |
: ) Criminal No. ZL -/ 8
v. +) (IB US.C. § 922(8)(8))

)
JOSEPH PLASAN ) [UNDER SEAL]

J |
INDICTMENT F I L ED

COUNT ONE JUL - 8 2020

The grand jury charges: , CLERK U.S. DISTRICT COURT
. "WEST. DIST. OF PENNSYLVANIA
- On or about May 5, 2020, in the Western District of Pennsylvania, the defendant,
J OSEPH PLASAN, knowing that he was subject to a court order which met the requirements set
forth in Title 18, United States Code, Section 922(8)(8)(A), (B), and (C), that is, the order:
1. was issued by a court after a hearing of which the defendant received actual
notice and at which the defendant had an opportunity to be heard;
. 2, restrained the defendant from harassing, stalking, and threatening an intimate
partner of the defendant, and from engaging in other conduct that would place
an intimate partner in reasonable fear of bodily injury to the partner; and
3. explicitly prohibited the use, attempted use, and threatened use of physical force
against such intimate partner that would reasonably be expected to cause bodily
injury,
did knowingly possess, in and affecting commerce, a black Springfield Armory 1911-Al .45

caliber pistol; bearing serial number NM1661 86, and ammunition.

In violation of Title 18, United States Code, Section 922(g)(8).
Case 2:20-cr-00148-CB Document 3 Filed 07/08/20 Page 2 of 2

FORFEITURE ALLEGATION
1, The grand jury re-alleges and incorporates by reference the allegations
contained in Count One of this Indictment for the purpose of alleging criminal forfeiture pursuant
to Title 18, United States Code, Section 924(d) and Title 28, United States Code, Section 2461(c).
2. As part of the commission of the violation of Title 18, United States Code,
Section 922(g)(8) charged in Count One of the Indictment, the firearm referenced in that count,
namely, a black Springfield Armory 191 1-Al .45 caliber pistol, bearing serial number NM166186,
and ammunition, which were involved and used in the knowing commission of that offense and
which were seized on or about May 5; 2020, are subject to forfeiture pursuant to Title 18, United

States Code, Section 924(d)(1).

A True Bill,

Win, COTA»

Foreperson

 

SCOTT W.BRADY ™
United States Attorney . ]
PA ID No. 88352 -
